Citation Nr: 0506551	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for status post residuals of left eye surgery, 
including detachment of the retina, performed at a Department 
of Veterans Affairs Medical Center (VAMC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and had various periods of active duty for training and 
inactive duty for training in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to 
compensation for status post residuals of a left eye surgery 
under the provisions of 38 U.S.C.A. § 1151.  The veteran 
subsequently perfected this appeal.  

The Board remanded this case for additional development in 
December 2000 and July 2003.  The case has since returned to 
the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he currently has a left eye 
disability, to include retinal detachment, as a direct result 
of surgery performed by VA.  The law provides, in pertinent 
part, that a veteran may be awarded compensation for 
additional disability, not the result of his willful 
misconduct, if the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, and the proximate 
cause of the disability was (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).  

The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West 2002).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4) (2004).  

VA medical records obtained following the most recent Board 
remand reflect that in January 1985 the veteran underwent an 
ECCE with PC IOL OS (presumed to mean extracapsular cataract 
extraction with posterior chamber intraocular lens left eye).  
Subsequent medical evidence, both VA and private, indicates 
that the veteran has undergone surgery on various occasions 
for retinal detachment of the left eye.  The Informed Consent 
Form indicates that detachment of the retina is a 
complication of cataract removal, and that retinal detachment 
is a specific complication of lens implantation.  Thus, there 
is a suggestion of a possible relationship between the 
veteran's 1985 eye surgery and subsequent retinal detachment.  
However, the claims folder does not contain a medical opinion 
addressing fault, if any, on behalf of VA.  

Accordingly, this case is REMANDED as follows:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be provided an 
ophthalmology examination to determine 
whether he currently has additional left 
eye disability as a result of his 1985 VA 
left eye surgery.  



The examiner is requested to identify any 
disability associated with the veteran's 
left eye and to specifically provide an 
opinion as to whether it is more likely 
than not (i.e. probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran 
currently has additional left eye 
disability that was caused by VA hospital 
care, medical or surgical treatment, or 
examination furnished the veteran, and 
the proximate cause of such disability 
was (a) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (b) an event not 
reasonably foreseeable.  

All findings and the reasons and bases 
therefore, should be set forth in detail.  
The claims folder must be available for 
review in conjunction with the 
examination.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to disability compensation 
for status post residuals of left eye 
surgery, including detachment of the 
retina.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




